NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANTONIO GUERRERO-LOPEZ,                         No.    15-73115

                Petitioner,                     Agency No. A095-880-166

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2019**
                             San Francisco, California

Before: GOULD, BEA, and FRIEDLAND, Circuit Judges.

      Petitioner Antonio Guerrero-Lopez appeals the Board of Immigration

Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) order of

removal. We have jurisdiction under 8 U.S.C. § 1252(a). Reviewing de novo,

Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir. 2005), we deny Guerrero-



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lopez’s petition for review.

      Guerrero-Lopez is a native and citizen of Mexico and a legal permanent

resident of the United States. In 2005, when Guerrero-Lopez was trying to cross

the border in his car, authorities asked him to go to secondary inspection. There,

upon questioning, Guerrero-Lopez admitted to attempting to smuggle

undocumented aliens into the United States from Mexico. He contends that,

during his questioning, the immigration officer did not advise him of his rights

under 8 C.F.R. § 287.3(c). Guerrero-Lopez appeals his order of removal on the

basis that his statements made during questioning at secondary inspection should

have been suppressed because he wasn’t advised of his rights.

      Guerrero-Lopez’s statements during his questioning at secondary inspection

were admissible in subsequent immigration proceedings. Because Guerrero-Lopez

had not yet been placed in formal immigration proceedings, the immigration

officials were not required to inform him of his rights under 8 C.F.R. § 287.3(c).

Samayoa-Martinez v. Holder, 558 F.3d 897, 901–02 (9th Cir. 2009).

      The admission of Guerrero-Lopez’s statements did not violate his Fifth

Amendment right against self-incrimination. Noncitizens are entitled to the same

protections against self-incrimination as citizens. United States v. Balsys, 524 U.S.

666, 671 (1998). However, an official’s failure to give a Miranda-style warning

does not preclude the use of statements obtained during a custodial interrogation in


                                          2
a removal proceeding. See, e.g., United States v. Solano-Godines, 120 F.3d 957,

960 (9th Cir. 1997).

      PETITION DENIED.




                                        3